Peters v. Peters                                                    















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-169-CV

        SANDRA LYNN PETERS,
                                                                                       Appellant
        v.

        LARRY WAYNE PETERS,
                                                                                       Appellee
 

 From the County Court
Waller County, Texas
Trial Court # 11,498
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          This appeal was perfected from a judgment signed on December 18, 1991.  The transcript
was filed on April 14, 1992.  Because the motion for extension of time to file the statement of facts
was not timely filed, this court denied the motion on July 15, 1992.
          To date, neither a brief in Appellant's behalf nor a motion for extension of time to file a
brief has been received.
          The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 74(l)(1).
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed August 26, 1992
Do not publish